Citation Nr: 1409642	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  03-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to February 1986.  He also had periods of National Guard and Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.    

Historically, in January 2003 and February 2003, the RO denied the Veteran's claim for entitlement to service connection for bipolar disorder.  The Veteran filed a notice of disagreement (NOD), and the RO subsequently issued a statement of the case (SOC) in August 2003.  In October 2003, the Veteran submitted a substantive appeal.  The appeal was not submitted on a VA Form 9; however, the correspondence reflects that the Veteran was appealing the RO's denial to the Board.  In September 2012, the Newark, New Jersey RO denied the Veteran's claim for PTSD.  In February 2013, the RO denied the Veteran's claim for service connection for bipolar disorder and PTSD and found that new and material evidence had not been received.  Despite the RO's characterization of the claim as one of whether new and material evidence had been received, the Board notes that the January 2003 RO decision was still on appeal.

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the judge referred to the issue as whether there was new and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder, to include bi-polar disorder; however, as noted above, the Board finds that the issue is a claim for entitlement to service connection on appeal from the January 2003 denial.  The Board finds that the Veteran has not been prejudiced by the characterization of the issue at the Board hearing because the Veteran testified as to the elements necessary for service connection.  

The Board finds that the issue on appeal is best characterized as a claim for entitlement to service connection for an acquired psychiatric disability. Clemons v. Shinseki, 23 Vet. App (2009) 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to any military service, the Veteran was hospitalized from September 1982 to November 1982 and diagnosed with atypical psychosis.  (On November 1, 1982, he failed to return to the hospital after an escorted group walk and was, therefore, discharged.)  The 1982 records reflect that the Veteran's parents believed that the Veteran had previously used marijuana and beer and had started using "heavy drugs".  The 1982 records also reflect that the Veteran had been admitted to the hospital because of the sudden onset of unusual behavior, grandiose ideas, hyper religious thinking, impulsive behavior, a tremendous amount of energy without needs of sleep, rapid pressured sleep, and hallucinations.  The initial impression was manic/depressive personality with manic/depressive reaction.  The final diagnosis was noted to be schizophrenoform reaction. 

Approximately five months after his hospitalization and diagnosis, the Veteran entered active service.  On his January 1983 report of medical history, the Veteran denied ever having been treated for a mental condition.  In addition, the report of medical examination reflects a normal psychiatric examination.  Nevertheless, the evidence of record presents clear and unmistakable evidence that the Veteran had a preexisting mental health disability.  The question before the Board is whether there is clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disability was not aggravated by active service.  The Board finds that a VA clinical opinion may be useful to the Board in adjudicating the Veteran's claim.  


There are no STRs in the claims file to support the Veteran's contention that he sought treatment for an acquired psychiatric disability during service.  

A post-service October 1992 report of medical history for enlistment purposes reflects that the Veteran denied ever having been treated for a mental condition.  With regard to hospitalizations, he failed to note any mental health hospitalizations.  

With regard to his treatment, the Veteran has been hospitalized on numerous occasions for mental health reasons (e.g. 1996, 1999, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, and 2011).  There are also notations that he was hospitalized in 1986 at the Valley Hospital in California; however, a response to a March 2007 VA request for records did not result in 1986 records.

With regard to service, the Veteran served on active duty from April 1983 to February 1986.  He had active duty for training for two weeks in August 1987, for approximately four weeks from October 15, 2005 to November 18, 2005, and for approximately two weeks from November 21, 2005 to December 2, 2005.  He also served in the California Army National Guard from December 1992 to July 1993; however, he was discharged under honorable conditions; the records reflect that he had unexcused absences (seven or more periods of unexcused absence during a 12 month period or absence for the past two consecutive months.)

The Veteran contends that he has PTSD due to a surgical operation at one week of age, which would not be related to service.  However, he has also contended that he has an acquired psychiatric disability due to having dental work (teeth pulled) and his service in general; there are no verified stressors (i.e. witnessing of traumatic events).   

The claims file includes September 2013 correspondence from Dr. Falcon in which he states that the Veteran's "military service records are evidence that his performance activities worsened with his service time and after his discharge"; however, Dr. Falcon does not support this conclusion with any specific records, examples, dates, or evidence of worsening in service.  The Board finds that the opinion does not contain sufficient rationale.  However it does provide an indication that his disability may be related to, or aggravated by, service.   
	
The claims file includes evidence that the Veteran has a family history of mental disorders.  His grandmother was noted to be bipolar (June 2006 record), his uncle was noted to be bipolar (June 2006 record), his older brother had psychiatric problems (1982 record), his grandmother suffered from depression (1982 record), and his family mental health problems were on both sides of the family (December 1997 and September 2009 records.) 

Several records reflect that the Veteran has been noncompliant with his prescribed medication and that he has had manic episodes during these times of noncompliance.  (e.g. See August 1997 VA record, October 1997 VA record, and November 2002 Bergen Regional medical Center record.)  A VA clinical opinion should consider this evidence 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain STRs and service personnel records, if any, for a.) the Veteran's active duty for training for two weeks in August 1987, b.) active duty for training from October 15 2005 to November 18, 2005; c.) active duty for training from November 21 2005 to December 2, 2005; and d.) California Army National Guard records from December 1992 to July 1993.  

If no additional records are available, associate a formal finding of unavailability with the claims file.

2.  Thereafter, obtain a clinical opinion from a psychiatrist, as to whether the Veteran's pre-existing acquired psychiatric disability was aggravated beyond the natural progression of the disease.  

The examiner should provide an opinion which discusses the Veteran's documented episodes of acquired psychiatric disease as they relate to medication or lack thereof, and the natural progression of his disability.

The examiner should consider the entire claims file, to include: a.) the Veteran's preservice hospitalization from September 1982 to November 1982; b.) the Veteran's family history of acquired psychiatric disabilities (i.e. grandmother, brother, uncle); c.) the Veteran's STRs; d.) the Veteran's numerous hospitalizations (e.g. 1996, 1999, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, and 2011); e.) the Veteran's service dates of April 1983 to February 1986 (active duty), two weeks in August 1987 (active duty for training), and approximately six weeks from October 2005 to December 2005 (active duty for training); f.) the Veteran's contention that his disability was aggravated by dental work in service and/or service in general, and g.) the Veteran's use of medication and periods of noncompliance with medication.

If the clinician cannot render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination.

3.  Following completion of the above, adjudicate the issue on appeal, with consideration of all evidence of record received.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



